DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority from provisional application 62/644,318 filed 03/16/2018.
Status of Claims
Claims 1-20 are pending.
Claims 11-17 have been withdrawn.
Claims 1-10 and 18-20 are present for consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (a scaffold composition of electrospun fibers), in the reply filed on 10/12/2021 is acknowledged.

  Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figures 1 and 2 do not include any of the reference numbers cited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Objections
Claim 1 is objected to because of the following informalities: grammatical error.  Claim 1 recites the limitation “…exterior to the luminal electropsum layer…” in line 5. Applicant is advised to amend Claim 1 to recite “…exterior to the luminal electrospun layer…”
Claim 4 is objected to because of the following informalities: grammatical error.  Claim 4 recites the limitation “…at least a portion pf the pores…” in line 1. Applicant is advised to amend Claim 4 to recite “…at least a portion of the pores…”
Claim 10 is objected to because of the following informalities: a missing word. Claim 10 recites the limitation “…wherein intermediate electrospun region…” in lines 1-2. Applicant is advised to amend Claim 10 to recite “...wherein the intermediate electrospun region…”
Claim 20 is objected to because of the following informalities: typo.  Claim 20 recites the limitation “...multilayer scaffold of claim 18 wherein wherein the portion…” in line 1. Applicant is advised to amend Claim 20 to recite “...multilayer scaffold of claim 18 wherein the portion…”
Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 recite the limitation “…the intermediate region is oriented such that between 1,000 and 100,000,000 points of contact between different locations are defined on the intermediate region...” in lines 5-6. Similarly, Claim 9 recites the limitation “…the intermediate region of the elongated polymeric fiber is oriented such that between 2,000 and 200,000,000 points of contact between different locations are defined on the intermediate region… in lines 6-8.  The claims are indefinite because it is unclear what locations Applicant is referring to. Are these locations within the at least one elongated polymeric fiber, or locations within the intermediate region, or locations within the layer, or something else?
Claims 3 and 7 recite the limitation “…points of contact per cubic millimeter …” in line 3. Claims 3 and 7 are indefinite because it is unclear what Applicant means by points of contact. Is Applicant referring to points of contact between the fibers within the layer, or points of contact between the at least one fiber and fibers in another layer of the scaffold, or something else? Claims 4 and 5 are 
Claim 10 recites the limitation “…wherein intermediate electrospun region has a plurality of pores communicating between the luminal electrospun layer and the exterior electrospun layer, the pores present in the intermediate electrospun layer have an average pore size less than 10 m.” Claim 19 is indefinite because depends on Claim 7, which sets forth an intermediate electrospun layer have an average pore size greater than 10 m. It is unclear how the pore can have an average pore size both greater than, and less than 10 m.
Claim 18 recites the limitation “…a portion of the first population of cells adheres to the inwardly oriented luminal surface and an additional portion adheres to the luminal layer region proximate to and inward of the inwardly oriented luminal surface…” Claim 18 is indefinite because the Examiner does not understand what Applicant means by  the phrase “the luminal layer region proximate to and inward of the inwardly oriented luminal surface”. Additionally, Claim 18 recites the limitations "the inwardly oriented luminal surface" and  "the outwardly oriented surface" in lines 3 and 6 respectively.  Claim 18 is also indefinite because there is insufficient antecedent basis for these limitations in the claim.  In this Office action, the Examiner is interpreting Claim 18 to require a portion of the first population of cells to adhere to the luminal surface.
Claim 19 recites the limitation “…the portion of the luminal electrospun layer in contact with the first population of cells…” in lines 1-2. Similarly, Claim 20 recites the limitation “…the portion of the exterior electrospun layer in contact with the second population of cells…” in lines 1-2. Claims 19 and 20 are indefinite because there is insufficient antecedent basis for the limitation “the portion” in the claims, and it is unclear if Applicant is referring to a surface, or a volume.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18, and 20 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by Liu (Liu, K. 2017. A bio-inspired high strength three-layer nanofiber vascular graft with structure guided cell growth. Journal Of Materials Chemistry B, 5(20), pp.3758-3764.)
Regarding Claim 1, Liu discloses (figures 2a-f; pages 3758-3763) a multilayer scaffold device (three layer vascular graft seen in figure 2a) comprising: a luminal electrospun layer (inner layer seen in figures 2a and 2f), the luminal electrospun layer configured to provide a suitable environment to induce epithelium formation on the scaffold (the scaffold of Liu is fully capable of supporting cell growth as described in [endothelialization of 3LVG], page 3760; an exterior electrospun layer (outer layer in Figure 2a and 2d), the exterior electrospun layer located radially exterior to the luminal electrospun layer, the exterior electrospun layer configured to induce formation of non-epithelial tissue ([vascular smooth muscle cells seeded on the outer layer of 3LVG], page 3760-3761); and at least one intermediate layer (middle layer in Figures 2a and 2e) interposed between the luminal electrospun layer and the exterior electrospun layer, the intermediate layer configured to organize the formation of the respective epithelial tissue and the non-epithelial tissue (page 3760 discloses: “…the thick middle PU/PCL layer works as a structural layer that provides sufficient strength and 
Regarding Claim 18, Liu discloses (Figures 2a-f; pages 3758-3763) a multilayer scaffold further comprising a first population of cells, wherein a portion of the first population of cells (figures 3a-3b) adheres to the inwardly oriented luminal surface and an additional portion adheres to the luminal layer region proximate to and inward of the inwardly oriented luminal surface (page 3760 [Endothelialization of 3LVG] discloses: “[H]UVECs […] were seeded onto the inner layer of 3LVG […] the HUVECs began to connect with each other and eventually formed a whole cell film on the surface of 3LVG (7 days)”; and a second population of cells (figures 4a-4b), the second populations of cells adhering to the outwardly oriented surface of the exterior electrospun layer (page 3760-3761, [Vascular smooth muscle cells seeded on the outer layer of 3LVG] disclose: “[T]he results indicated that the VSMCs grew well on the surfaces of both aligned and random nanofibers…”)
Regarding Claim 20, Liu discloses (Figures 5a-d; pages 3760-3763) a multilayer scaffold wherein the portion of the exterior electrospun layer in contact with the second population of cells is between 50% and 100% of the exterior electrospun layer (Figures 4a-4b), and wherein the second population of cells comprises smooth (SMCs), where the smooth muscle cells (SMCs), are present in a percentage greater than 40% of the total cells in the second cell population (page 3760-3761, [Vascular smooth muscle cells seeded on the outer layer of 3LVG] disclose: “[T]he results indicated that the VSMCs grew well on the surfaces of both aligned and random nanofibers…”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Liu in view of Zhu (Zhu et al. 2015. Circumferentially aligned fibers guided functional neoartery regeneration in vivo. Biomaterials (61), pp.85-94.)
Regarding Claim 2, Liu discloses the invention substantially as claimed (figures 2a-f; pages 3758-3763) including a luminal electrospun layer (inner layer in figures 2a and 2f) comprising at least one elongated polymeric electrospun fiber, a first end (innermost edge of the layer), a second end (outermost edge of the layer) opposed to the first end, and an intermediate region  (see the annotated figure 2f below) located between the first end and the second end, wherein the intermediate region is oriented such that between 1,000 and 100,000,000 points of contact between different locations are defined on the intermediate region per square millimeter are present in the luminal electrospun layer (the annotated figure 2f below shows a plurality of contact points between the electrospun fibers; since the scale bar represents 10m or 0.01 millimeter, a square millimeter, which represents 1,000,000 m2 would contain at least 1,000 contact points.)

    PNG
    media_image1.png
    270
    246
    media_image1.png
    Greyscale


However, Liu does not disclose at least one electrospun fiber having a fiber diameter between 1.0 m and 25.0 m.
Zhu teaches (figures 2a-f; page 88, 2nd column in [Results]) a multilayer scaffold device comprising a luminal electrospun layer  having an average filament diameter in the range from 1 m to 25 m (the fiber diameter was 18.26 ± 6.13 m in the luminal layer), in the same field of endeavor, for the purpose of enhancing cellular adhesion on the luminal surface (page 91, [Discussion].)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the fibers in the luminal electrospun layer of Liu with an average filament diameter of 18.26  ± 6.13 m, as taught by Zhu, in order to enhance cellular adhesion on the luminal surface.


Regarding Claim 3, Liu discloses (see the annotated figure 2f above) an intermediate region of the luminal electrospun layer has multiple points of contact per cubic millimeter (Liu discloses that the inner layer has a thickness of 19.96 ± 1.18 m on page 3760; therefore, intermediate region would  m. 
Zhu teaches (figure 2e; page 88, 2nd column in [Results]) a multilayer scaffold device comprising aa electrospun layer having an average pore size of 27.04 ± 9.05 m, in the same field of endeavor, for the advantage of promoting cellular infiltration into the patch.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the luminal electrospun layer of Liu with an average pore size of 27.04 ± 9.05 m, as taught by Zhu, in order to promote cellular infiltration into the patch.

Regarding Claim 4, Liu does not disclose at least a portion of the pores present in the luminal electrospun layer are through pores within the luminal layer.
Zhu teaches (figure 2e) page 88, 2nd column in [Results] : “[T]hese interconnected macropores were beneficial to efficient cell infiltration and orientation.” The through pores within the luminal layer of Zhu meet the claim limitation insofar as the pores are interconnected, and therefore communicate among themselves. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that at least a portion of the pores within the luminal layer of the scaffold of Liu, as modified by Zhu, form through pores beneficial for cell infiltration and orientation.

Regarding Claim 5, the pores present in the luminal layer of the scaffold of Liu, as modified by Zhu, have an average pore size between 10.0 m and 1000.0 m  (see the rejection of Claim 3 above.)

Regarding Claim 6, Liu discloses the invention substantially as claimed (figures 2a-f; pages 3758-3763) including an exterior electrospun layer comprising at least one elongated polymeric electrospun m or 0.03 millimeter, a square millimeter, which represents 1,000,000 m2 would contain at least 1,000 contact points.)

    PNG
    media_image2.png
    254
    236
    media_image2.png
    Greyscale


However, Liu does not disclose at least one electrospun fiber having a fiber diameter between 1.0 m and 25.0 m. Zhu teaches (figures 2a-f; page 88, 2nd column in [Results]) a multilayer scaffold device comprising an exterior electrospun layer having an average filament diameter in the range from 1 m to 25 m (the fiber diameter was 0.65 ± 0.46 m in the external layer), in the same field of endeavor, for the purpose of enhancing cellular adhesion on the external surface.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the fibers in the luminal electrospun layer of Liu with an average m, as taught by Zhu, in order to enhance cellular adhesion on the external surface.

Regarding Claim 7, Liu discloses an intermediate region (see the annotated figure 2d above) of the exterior electrospun layer has multiple points of contact per cubic millimeter  (Liu discloses that the inner layer has a thickness of 15.47 ± 1.31 m on page 3760; therefore, intermediate region would  have multiple points of contact as explained in the rejection of Claim 6 above.) However, Liu is silent with respect to the average pore size in the luminal electrospun layer being greater than 10.0 m. Zhu teaches (figure 2e; page 88, 2nd column in [Results]) a multilayer scaffold device comprising an electrospun layer having an average pore size of 27.04 ± 9.05 m, in the same field of endeavor, for the advantage of promoting cellular infiltration into the patch.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the exterior electrospun layer of Liu with an average pore size of 27.04 ± 9.05 m, as taught by Zhu, in order to promote cellular infiltration into the patch.

Regarding Claim 8, the pores present in the exterior electrospun layer of the scaffold of Liu, as modified by Zhu, have an average pore size between 10.0 m and 1000.0 m  (see the rejection of Claim 7 above.)


Regarding Claim 9, Liu discloses the invention substantially as claimed (figures 2a-f; pages 3758-3763) including  an intermediate layer (middle layer) interposed between the luminal electrospun layer (inner layer) and the exterior electrospun layer (outer layer) comprising at least one elongated polymeric electrospun fiber, 
the at least one elongated polymeric electrospun fiber having a fiber diameter between 1.0 um and 25.0 um (the annotated figure 2e below shows a scale bar representing 10m; by comparing the length of the scale bar to the thickness of the fibers in the image, one can deduce that the fiber diameter falls within the claimed range because it is less than 10m), 
a first end (end closest to the luminal layer), a second end (end closest to the exterior layer) opposed to the first end and an intermediate region (see the annotated figure 2e below) located between the first end and the second end, 
wherein the intermediate region of the elongated polymeric fiber is oriented such that between 2,000 and 200,000,000 points of contact between different locations are defined on the intermediate region of the electrospun fiber per square millimeter are present in the intermediate electrospun layer (the annotated figure 2e below shows at least 2 contact points between the electrospun fibers within 10m; since the scale bar represents 10m or 0.01 millimeter, a square millimeter, which represents 1,000,000 m2 would contain at least 2,000 contact points), and
wherein the at least one polymeric elongated electrospun fiber of the intermediate electrospun layer has multiple points of contact per cubic millimeter (page 3760, 1st column [Characterization of 3LVG] describes that the middle layer has a thickness of 127.87 m ± 2.38 m; therefore, the fibers must necessarily have multiple contact point within a cubic millimeter), and 
defines a plurality of pores in the intermediate electrospun layer (figures 2b and 2e.)

    PNG
    media_image3.png
    264
    222
    media_image3.png
    Greyscale


However, Liu does not disclose that the pores in the intermediate layer have an average pore size that is at least 25% less than the pore size of pores defined in the exterior electrospun layer.
Zhu teaches (page 92, 2nd column in [Discussion]) an electrospun layer having an average pore size of about 20 m, in the same field of endeavor, for the advantage of promoting cellular infiltration into the patch (page 92, 2nd column in [Discussion] describes: “[T]o improve cell infiltration, a rapidly degradable vascular graft with pores about 20 m in size has been prepared by salt leaching method…”)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the intermediate layer of Liu with an average pore size of about 20 m, which is at least 25% less than the average pore size of 27 m defined in the exterior electrospun layer in order to reduce cellular infiltration into the intermediate layer.


Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Liu in view of Li et al. (Li) US 2007/0269481 A1.
Regarding Claim 19, Liu discloses the invention substantially as claimed (Figures 3a-c; pages 3760-3763) and the portion of the luminal electrospun layer in contact with the first population of cells is between 50% and 100% of the luminal electrospun layer  (Figures 3a-3b). However, Liu does not disclose a first population of cells comprising mesenchymal stem cells (MSCs), where the mesenchymal stem cells (MSCs), are present in a percentage greater than 40% of the total cells in the first cell population.
Li teaches (Figure 17; [0036]) the use of an electrospun layer in contact with a population of cells comprising mesenchymal stem cells (MSCs), where the mesenchymal stem cells (MSCs) represent 100% of the total cell population, in the same field of endeavor, for the purpose of healing a wound [0036]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the luminal electrospun layer of Liu with a population of cells where the mesenchymal stem cells (MSCs) represent  100% of the total cell population, as taught by Li, in order to improve wound healing.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774